
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2


(Bilateral Form) (ISDA Agreements Subject to New York Law Only)

         LOGO [g448724.jpg]

CREDIT SUPPORT ANNEX

to the Schedule to the

1992 ISDA MASTER AGREEMENT

--------------------------------------------------------------------------------

dated as of January 22, 2003

between

Credit Suisse First Boston International   and   Cephalon, Inc. ("Party A")    
  ("Party B")

        This Annex supplements, forms part of, and is subject to, the
above-referenced Agreement, is part of its Schedule and is a Credit Support
Document under this Agreement with respect to each party.

        Accordingly, the parties agree as follows:

Paragraph 1. Interpretation

        (a)   Definitions and Inconsistency. Capitalized terms not otherwise
defined herein or elsewhere in this Agreement have the meanings specified
pursuant to Paragraph 12, and all references in this Annex to Paragraphs are to
Paragraphs of this Annex. In the event of any inconsistency between this Annex
and the other provisions of this Schedule, this Annex will prevail, and in the
event of any inconsistency between Paragraph 13 and the other provisions of this
Annex, Paragraph 13 will prevail.

        (b)   Secured Party and Pledgor. All references in this Annex to the
"Secured Party" will be to either party when acting in that capacity and all
corresponding references to the "Pledgor" will be to the other party when acting
in that capacity; provided, however, that if Other Posted Support is held by a
party to this Annex, all references herein to that party as the Secured Party
with respect to that Other Posted Support will be to that party as the
beneficiary thereof and will not subject that support or that party as the
beneficiary thereof to provisions of law generally relating to security
interests and secured parties.

Paragraph 2. Security Interest

        Each party, as the Pledgor, hereby pledges to the other party, as the
Secured Party, as security for its Obligations, and grants to the Secured Party
a first priority continuing security interest in, lien on and right of Set-off
against all Posted Collateral Transferred to or received by the Secured Party
hereunder. Upon the Transfer by the Secured Party to the Pledgor of Posted
Collateral, the security interest and lien granted hereunder on that Posted
Collateral will be released immediately and, to the extent possible, without any
further action by either party.

Paragraph 3. Credit Support Obligations

        (a)   Delivery Amount. Subject to Paragraphs 4 and 5, upon a demand made
by the Secured Party on or promptly following a Valuation Date, if the Delivery
Amount for that Valuation Date equals or exceeds the Pledgor's Minimum Transfer
Amount, then the Pledgor will Transfer to the Secured Party Eligible Credit
Support having a Value as of the date of Transfer at least equal to the
applicable

--------------------------------------------------------------------------------

Delivery Amount (rounded pursuant to Paragraph 13). Unless otherwise specified
in Paragraph 13, the "Delivery Amount" applicable to the Pledgor for any
Valuation Date will equal the amount by which:

        (i)    the Credit Support Amount

exceeds

        (ii)   the Value as of that Valuation Date of all Posted Credit Support
held by the Secured Party.

        (b)   Return Amount. Subject to Paragraphs 4 and 5, upon a demand made
by the Pledgor on or promptly following a Valuation Date, if the Return Amount
for that Valuation Date equals or exceeds the Secured Party's Minimum Transfer
Amount, then the Secured Party will Transfer to the Pledgor Posted Credit
Support specified by the Pledgor in that demand having a Value as of the date of
Transfer as close as practicable to the applicable Return Amount (rounded
pursuant to Paragraph 13). Unless otherwise specified in Paragraph 13, the
"Return Amount" applicable to the Secured Party for any Valuation Date will
equal the amount by which:

        (i)    the Value as of that Valuation Date of all Posted Credit Support
held by the Secured Party

exceeds

        (ii)   the Credit Support Amount.

        "Credit Support Amount" means, unless otherwise specified in
Paragraph 13, for any Valuation Date (i) the Secured Party's Exposure for that
Valuation Date plus (ii) the aggregate of all Independent Amounts applicable to
the Pledgor, if any, minus (iii) all Independent Amounts applicable to the
Secured Party, if any, minus (iv) the Pledgor's Threshold; provided, however,
that the Credit Support Amount will be deemed to be zero whenever the
calculation of Credit Support Amount yields a number less than zero.

Paragraph 4. Conditions Precedent, Transfer Timing, Calculations and
Substitutions

        (a)   Conditions Precedent. Each Transfer obligation of the Pledgor
under Paragraphs 3 and 5 and of the Secured Party under Paragraphs 3, 4(d)(ii),
5 and 6(d) is subject to the conditions precedent that:

        (i)    no Event of Default, Potential Event of Default or Specified
Condition has occurred and is continuing with respect to the other party; and

        (ii)   no Early Termination Date for which any unsatisfied payment
obligations exist has occurred or been designated as the result of an Event of
Default or Specified Condition with respect to the other party.

        (b)   Transfer Timing. Subject to Paragraphs 4(a) and 5 and unless
otherwise specified, if a demand for the Transfer of Eligible Credit Support or
Posted Credit Support is made by the Notification Time, then the relevant
Transfer will be made not later than the close of business on the next Local
Business Day; if a demand is made after the Notification Time, then the relevant
Transfer will be made not later than the close of business on the second Local
Business Day thereafter.

        (c)   Calculations. All calculations of Value and Exposure for purposes
of Paragraphs 3 and 6(d) will be made by the Valuation Agent as of the Valuation
Time. The Valuation Agent will notify each party (or the other party, if the
Valuation Agent is a party) of its calculations not later than the Notification
Time on the Local Business Day following the applicable Valuation Date (or in
the case of Paragraph 6(d), following the date of calculation).

2

--------------------------------------------------------------------------------


        (d)   Substitutions.

        (i)    Unless otherwise specified in Paragraph 13, upon notice to the
Secured Party specifying the items of Posted Credit Support to be exchanged, the
Pledgor may, on any Local Business Day, Transfer to the Secured Party substitute
Eligible Credit Support (the "Substitute Credit Support"); and

        (ii)   subject to Paragraph 4(a), the Secured Party will Transfer to the
Pledgor the items of Posted Credit Support specified by the Pledgor in its
notice not later than the Local Business Day following the date on which the
Secured Party receives the Substitute Credit Support, unless otherwise specified
in Paragraph 13 (the "Substitution Date"); provided that the Secured Party will
only be obligated to Transfer Posted Credit Support with a Value as of the date
of Transfer of that Posted Credit Support equal to the Value as of that date of
the Substitute Credit Support.

Paragraph 5. Dispute Resolution

        If a party (a "Disputing Party") disputes (I) the Valuation Agent's
calculation of a Delivery Amount or a Return Amount or (II) the Value of any
Transfer of Eligible Credit Support or Posted Credit Support, then (1) the
Disputing Party will notify the other party and the Valuation Agent (if the
Valuation Agent is not the other party) not later than the close of business on
the Local Business Day following (X) the date that the demand is made under
Paragraph 3 in the case of (I) above or (Y) the date of Transfer in the case of
(II) above, (2) subject to Paragraph 4(a), the appropriate party will Transfer
the undisputed amount to the other party not later than the close of business on
the Local Business Day following (X) the date that the demand is made under
Paragraph 3 in the case of (I) above or (Y) the date of Transfer in the case of
(II) above, (3) the parties will consult with each other in an attempt to
resolve the dispute and (4) if they fail to resolve the dispute by the
Resolution Time, then:

        (i)    In the case of a dispute involving a Delivery Amount or Return
Amount, unless otherwise specified in Paragraph 13, the Valuation Agent will
recalculate the Exposure and the Value as of the Recalculation Date by:

        (A)  utilizing any calculations of Exposure for the Transactions (or
Swap Transactions) that the parties have agreed are not in dispute;

        (B)  calculating the Exposure for the Transactions (or Swap
Transactions) in dispute by seeking four actual quotations at mid-market from
Reference Market-makers for purposes of calculating Market Quotation, and taking
the arithmetic average of those obtained; provided that if four quotations are
not available for a particular Transaction (or Swap Transaction), then fewer
than four quotations may be used for that Transaction (or Swap Transaction); and
if no quotations are available for a particular Transaction (or Swap
Transaction), then the Valuation Agent's original calculations will be used for
that Transaction (or Swap Transaction); and

        (C)  utilizing the procedures specified in Paragraph 13 for calculating
the Value, if disputed, of Posted Credit Support.

        (ii)   In the case of a dispute involving the Value of any Transfer of
Eligible Credit Support or Posted Credit Support, the Valuation Agent will
recalculate the Value as of the date of Transfer pursuant to Paragraph 13.

        Following a recalculation pursuant to this Paragraph, the Valuation
Agent will notify each party (or the other party, if the Valuation Agent is a
party) not later than the Notification Time on the Local Business Day following
the Resolution Time. The appropriate party will, upon demand following that

3

--------------------------------------------------------------------------------

notice by the Valuation Agent or a resolution pursuant to (3) above and subject
to Paragraphs 4(a) and 4(b), make the appropriate Transfer.

Paragraph 6. Holding and Using Posted Collateral

        (a)   Care of Posted Collateral. Without limiting the Secured Party's
rights under Paragraph 6(c), the Secured Party will exercise reasonable care to
assure the safe custody of all Posted Collateral to the extent required by
applicable law, and in any event the Secured Party will be deemed to have
exercised reasonable care if it exercises at least the same degree of care as it
would exercise with respect to its own property. Except as specified in the
preceding sentence, the Secured Party will have no duty with respect to Posted
Collateral, including, without limitation, any duty to collect any
Distributions, or enforce or preserve any rights pertaining thereto.

        (b)   Eligibility to Hold Posted Collateral; Custodians.

        (i)    General. Subject to the satisfaction of any conditions specified
in Paragraph 13 for holding Posted Collateral, the Secured Party will be
entitled to hold Posted Collateral or to appoint an agent (a "Custodian") to
hold Posted Collateral for the Secured Party. Upon notice by the Secured Party
to the Pledgor of the appointment of a Custodian, the Pledgor's obligations to
make any Transfer will be discharged by making the Transfer to that Custodian.
The holding of Posted Collateral by a Custodian will be deemed to be the holding
of that Posted Collateral by the Secured Party for which the Custodian is
acting.

        (ii)   Failure to Satisfy Conditions. If the Secured Party or its
Custodian fails to satisfy any conditions for holding Posted Collateral, then
upon a demand made by the Pledgor, the Secured Party will, not later than five
Local Business Days after the demand, Transfer or cause its Custodian to
Transfer all Posted Collateral held by it to a Custodian that satisfies those
conditions or to the Secured Party if it satisfies those conditions.

        (iii)  Liability. The Secured Party will be liable for the acts or
omissions of its Custodian to the same extent that the Secured Party would be
liable hereunder for its own acts or omissions.

        (c)   Use of Posted Collateral. Unless otherwise specified in
Paragraph 13 and without limiting the rights and obligations of the parties
under Paragraphs 3, 4(d)(ii), 5, 6(d) and 8, if the Secured Party is not a
Defaulting Party or an Affected Party with respect to a Specified Condition and
no Early Termination Date has occurred or been designated as the result of an
Event of Default or Specified Condition with respect to the Secured Party, then
the Secured Party will, notwithstanding Section 9-207 of the New York Uniform
Commercial Code, have the right to:

        (i)    sell, pledge, rehypothecate, assign, invest, use, commingle or
otherwise dispose of, or otherwise use in its business any Posted Collateral it
holds, free from any claim or right of any nature whatsoever of the Pledgor,
including any equity or right of redemption by the Pledgor; and

        (ii)   register any Posted Collateral in the name of the Secured Party,
its Custodian or a nominee for either.

        For purposes of the obligation to Transfer Eligible Credit Support or
Posted Credit Support pursuant to Paragraphs 3 and 5 and any rights or remedies
authorized under this Agreement, the Secured Party will be deemed to continue to
hold all Posted Collateral and to receive Distributions made thereon, regardless
of whether the Secured Party has exercised any rights with respect to any Posted
Collateral pursuant to (i) or (ii) above.

        (d)   Distributions and Interest Amount.

        (i)    Distributions. Subject to Paragraph 4(a), if the Secured Party
receives or is deemed to receive Distributions on a Local Business Day, it will
Transfer to the Pledgor not later than the

4

--------------------------------------------------------------------------------

following Local Business Day any Distributions it receives or is deemed to
receive to the extent that a Delivery Amount would not be created or increased
by that Transfer, as calculated by the Valuation Agent (and the date of
calculation will be deemed to be a Valuation Date for this purpose).

        (ii)   Interest Amount. Unless otherwise specified in Paragraph 13 and
subject to Paragraph 4(a), in lieu of any interest, dividends or other amounts
paid or deemed to have been paid with respect to Posted Collateral in the form
of Cash (all of which may be retained by the Secured Party), the Secured Party
will Transfer to the Pledgor at the times specified in Paragraph 13 the Interest
Amount to the extent that a Delivery Amount would not be created or increased by
that Transfer, as calculated by the Valuation Agent (and the date of calculation
will be deemed to be a Valuation Date for this purpose). The Interest Amount or
portion thereof not Transferred pursuant to this Paragraph will constitute
Posted Collateral in the form of Cash and will be subject to the security
interest granted under Paragraph 2.

Paragraph 7. Events of Default

        For purposes of Section 5(a)(iii)(1) of this Agreement, an Event of
Default will exist with respect to a party if:

        (i)    that party fails (or fails to cause its Custodian) to make, when
due, any Transfer of Eligible Collateral, Posted Collateral or the Interest
Amount, as applicable, required to be made by it and that failure continues for
two Local Business Days after notice of that failure is given to that party;

        (ii)   that party fails to comply with any restriction or prohibition
specified in this Annex with respect to any of the rights specified in
Paragraph 6(c) and that failure continues for five Local Business Days after
notice of that failure is given to that party; or

        (iii)  that party fails to comply with or perform any agreement or
obligation other than those specified in Paragraphs 7(i) and 7(ii) and that
failure continues for 30 days after notice of that failure is given to that
party.

Paragraph 8. Certain Rights and Remedies

        (a)   Secured Party's Rights and Remedies. If at any time (1) an Event
of Default or Specified Condition with respect to the Pledgor has occurred and
is continuing or (2) an Early Termination Date has occurred or been designated
as the result of an Event of Default or Specified Condition with respect to the
Pledgor, then, unless the Pledgor has paid in full all of its Obligations that
are then due, the Secured Party may exercise one or more of the following rights
and remedies:

        (i)    all rights and remedies available to a secured party under
applicable law with respect to Posted Collateral held by the Secured Party;

        (ii)   any other rights and remedies available to the Secured Party
under the terms of Other Posted Support, if any;

        (iii)  the right to Set-off any amounts payable by the Pledgor with
respect to any Obligations against any Posted Collateral or the Cash equivalent
of any Posted Collateral held by the Secured Party (or any obligation of the
Secured Party to Transfer that Posted Collateral); and

        (iv)  the right to liquidate any Posted Collateral held by the Secured
Party through one or more public or private sales or other dispositions with
such notice, if any, as may be required under applicable law, free from any
claim or right of any nature whatsoever of the Pledgor, including any equity or
right of redemption by the Pledgor (with the Secured Party having the right to
purchase any or all of the Posted Collateral to be sold) and to apply the
proceeds (or the Cash

5

--------------------------------------------------------------------------------




equivalent thereof) from the liquidation of the Posted Collateral to any amounts
payable by the Pledgor with respect to any Obligations in that order as the
Secured Party may elect.

        Each party acknowledges and agrees that Posted Collateral in the form of
securities may decline speedily in value and is of a type customarily sold on a
recognized market, and, accordingly, the Pledgor is not entitled to prior notice
of any sale of that Posted Collateral by the Secured Party, except any notice
that is required under applicable law and cannot be waived.

        (b)   Pledgor's Rights and Remedies. If at any time an Early Termination
Date has occurred or been designated as the result of an Event of Default or
Specified Condition with respect to the Secured Party, then (except in the case
of an Early Termination Date relating to less than all Transactions (or Swap
Transactions) where the Secured Party has paid in full all of its obligations
that are then due under Section 6(e) of this Agreement):

        (i)    the Pledgor may exercise all rights and remedies available to a
pledgor under applicable law with respect to Posted Collateral held by the
Secured Party;

        (ii)   the Pledgor may exercise any other rights and remedies available
to the Pledgor under the terms of Other Posted Support, if any;

        (iii)  the Secured Party will be obligated immediately to Transfer all
Posted Collateral and the Interest Amount to the Pledgor; and

        (iv)  to the extent that Posted Collateral or the Interest Amount is not
so Transferred pursuant to (iii) above, the Pledgor may:

        (A)  Set-off any amounts payable by the Pledgor with respect to any
Obligations against any Posted Collateral or the Cash equivalent of any Posted
Collateral held by the Secured Party (or any obligation of the Secured Party to
Transfer that Posted Collateral); and

        (B)  to the extent that the Pledgor does not Set-off under (iv)(A)
above, withhold payment of any remaining amounts payable by the Pledgor with
respect to any Obligations, up to the Value of any remaining Posted Collateral
held by the Secured Party, until that Posted Collateral is Transferred to the
Pledgor.

        (c)   Deficiencies and Excess Proceeds. The Secured Party will Transfer
to the Pledgor any proceeds and Posted Credit Support remaining after
liquidation, Set-off and/or application under Paragraphs 8(a) and 8(b) after
satisfaction in full of all amounts payable by the Pledgor with respect to any
Obligations; the Pledgor in all events will remain liable for any amounts
remaining unpaid after any liquidation, Set-off and/or application under
Paragraphs 8(a) and 8(b).

        (d)   Final Returns. When no amounts are or thereafter may become
payable by the Pledgor with respect to any Obligations (except for any potential
liability under Section 2(d) of this Agreement), the Secured Party will Transfer
to the Pledgor all Posted Credit Support and the Interest Amount, if any.

Paragraph 9. Representations

        Each party represents to the other party (which representations will be
deemed to be repeated as of each date on which it, as the Pledgor, Transfers
Eligible Collateral) that:

        (i)    it has the power to grant a security interest in and lien on any
Eligible Collateral it Transfers as the Pledgor and has taken all necessary
actions to authorize the granting of that security interest and lien;

        (ii)   it is the sole owner of or otherwise has the right to Transfer
all Eligible Collateral it Transfers to the Secured Party hereunder, free and
clear of any security interest, lien, encumbrance or other restrictions other
than the security interest and lien granted under Paragraph 2;

6

--------------------------------------------------------------------------------




        (iii)  upon the Transfer of any Eligible Collateral to the Secured Party
under the terms of this Annex, the Secured Party will have a valid and perfected
first priority security interest therein (assuming that any central clearing
corporation or any third-party financial intermediary or other entity not within
the control of the Pledgor involved in the Transfer of that Eligible Collateral
gives the notices and takes the action required of it under applicable law for
perfection of that interest); and

        (iv)  the performance by it of its obligations under this Annex will not
result in the creation of any security interest, lien or other encumbrance on
any Posted Collateral other than the security interest and lien granted under
Paragraph 2.

Paragraph 10. Expenses

        (a)   General. Except as otherwise provided in Paragraphs 10(b) and
10(c), each party will pay its own costs and expenses in connection with
performing its obligations under this Annex and neither party will be liable for
any costs and expenses incurred by the other party in connection herewith.

        (b)   Posted Credit Support. The Pledgor will promptly pay when due all
taxes, assessments or charges of any nature that are imposed with respect to
Posted Credit Support held by the Secured Party upon becoming aware of the same,
regardless of whether any portion of that Posted Credit Support is subsequently
disposed of under Paragraph 6(c), except for those taxes, assessments and
charges that result from the exercise of the Secured Party's rights under
Paragraph 6(c).

        (c)   Liquidation/Application of Posted Credit Support. All reasonable
costs and expenses incurred by or on behalf of the Secured Party or the Pledgor
in connection with the liquidation and/or application of any Posted Credit
Support under Paragraph 8 will be payable, on demand and pursuant to the
Expenses Section of this Agreement, by the Defaulting Party or, if there is no
Defaulting Party, equally by the parties.

Paragraph 11. Miscellaneous

        (a)   Default Interest. A Secured Party that fails to make, when due,
any Transfer of Posted Collateral or the Interest Amount will be obligated to
pay the Pledgor (to the extent permitted under applicable law) an amount equal
to interest at the Default Rate multiplied by the Value of the items of property
that were required to be Transferred, from (and including) the date that Posted
Collateral or Interest Amount was required to be Transferred to (but excluding)
the date of Transfer of that Posted Collateral or Interest Amount. This interest
will be calculated on the basis of daily compounding and the actual number of
days elapsed.

        (b)   Further Assurances. Promptly following a demand made by a party,
the other party will execute, deliver, file and record any financing statement,
specific assignment or other document and take any other action that may be
necessary or desirable and reasonably requested by that party to create,
preserve, perfect or validate any security interest or lien granted under
Paragraph 2, to enable that party to exercise or enforce its rights under this
Annex with respect to Posted Credit Support or an Interest Amount or to effect
or document a release of a security interest on Posted Collateral or an Interest
Amount.

        (c)   Further Protection. The Pledgor will promptly give notice to the
Secured Party of, and defend against, any suit, action, proceeding or lien that
involves Posted Credit Support Transferred by the Pledgor or that could
adversely affect the security interest and lien granted by it under Paragraph 2,
unless that suit, action, proceeding or lien results from the exercise of the
Secured Party's rights under Paragraph 6(c).

7

--------------------------------------------------------------------------------


        (d)   Good Faith and Commercially Reasonable Manner. Performance of all
obligations under this Annex, including, but not limited to, all calculations,
valuations and determinations made by either party, will be made in good faith
and in a commercially reasonable manner.

        (e)   Demands and Notices. All demands and notices made by a party under
this Annex will be made as specified in the Notices Section of this Agreement,
except as otherwise provided in Paragraph 13.

        (f)    Specifications of Certain Matters. Anything referred to in this
Annex as being specified in Paragraph 13 also may be specified in one or more
Confirmations or other documents and this Annex will be construed accordingly.

Paragraph 12. Definitions

        As used in this Annex:

        "Cash" means the lawful currency of the United States of America.

        "Credit Support Amount" has the meaning specified in Paragraph 3.

        "Custodian" has the meaning specified in Paragraphs 6(b)(i) and 13.

        "Delivery Amount" has the meaning specified in Paragraph 3(a).

        "Disputing Party" has the meaning specified in Paragraph 5.

        "Distributions" means with respect to Posted Collateral other than Cash,
all principal, interest and other payments and distributions of cash or other
property with respect thereto, regardless of whether the Secured Party has
disposed of that Posted Collateral under Paragraph 6(c). Distributions will not
include any item of property acquired by the Secured Party upon any disposition
or liquidation of Posted Collateral or, with respect to any Posted Collateral in
the form of Cash, any distributions on that collateral, unless otherwise
specified herein.

        "Eligible Collateral" means, with respect to a party, the items, if any,
specified as such for that party in Paragraph 13.

        "Eligible Credit Support" means Eligible Collateral and Other Eligible
Support.

        "Exposure" means for any Valuation Date or other date for which Exposure
is calculated and subject to Paragraph 5 in the case of a dispute, the amount,
if any, that would be payable to a party that is the Secured Party by the other
party (expressed as a positive number) or by a party that is the Secured Party
to the other party (expressed as a negative number) pursuant to
Section 6(e)(ii)(2)(A) of this Agreement as if all Transactions (or Swap
Transactions) were being terminated as of the relevant Valuation Time; provided
that Market Quotation will be determined by the Valuation Agent using its
estimates at mid-market of the amounts that would be paid for Replacement
Transactions (as that term is defined in the definition of "Market Quotation").

        "Independent Amount" means, with respect to a party, the amount
specified as such for that party in Paragraph 13; if no amount is specified,
zero.

        "Interest Amount" means, with respect to an Interest Period, the
aggregate sum of the amounts of interest calculated for each day in that
Interest Period on the principal amount of Posted Collateral in the form of Cash
held by the Secured Party on that day, determined by the Secured Party for each
such day as follows:

        (x)   the amount of that Cash on that day; multiplied by

        (y) the Interest Rate in effect for that day; divided by

        (z) 360.

8

--------------------------------------------------------------------------------




        "Interest Period" means the period from (and including) the last Local
Business Day on which an Interest Amount was Transferred (or, if no Interest
Amount has yet been Transferred, the Local Business Day on which Posted
Collateral in the form of Cash was Transferred to or received by the Secured
Party) to (but excluding) the Local Business Day on which the current Interest
Amount is to be Transferred.

        "Interest Rate" means the rate specified in Paragraph 13.

        "Local Business Day", unless otherwise specified in Paragraph 13, has
the meaning specified in the Definitions Section of this Agreement, except that
references to a payment in clause (b) thereof will be deemed to include a
Transfer under this Annex.

        "Minimum Transfer Amount" means, with respect to a party, the amount
specified as such for that party in Paragraph 13; if no amount is specified,
zero.

        "Notification Time" has the meaning specified in Paragraph 13.

        "Obligations" means, with respect to a party, all present and future
obligations of that party under this Agreement and any additional obligations
specified for that party in Paragraph 13.

        "Other Eligible Support" means, with respect to a party, the items, if
any, specified as such for that party in Paragraph 13.

        "Other Posted Support" means all Other Eligible Support Transferred to
the Secured Party that remains in effect for the benefit of that Secured Party.

        "Pledgor" means either party, when that party (i) receives a demand for
or is required to Transfer Eligible Credit Support under Paragraph 3(a) or
(ii) has Transferred Eligible Credit Support under Paragraph 3(a).

        "Posted Collateral" means all Eligible Collateral, other property,
Distributions, and all proceeds thereof that have been Transferred to or
received by the Secured Party under this Annex and not Transferred to the
Pledgor pursuant to Paragraph 3(b), 4(d)(ii) or 6(d)(i) or released by the
Secured Party under Paragraph 8. Any Interest Amount or portion thereof not
Transferred pursuant to Paragraph 6(d)(ii) will constitute Posted Collateral in
the form of Cash.

        "Posted Credit Support" means Posted Collateral and Other Posted
Support.

        "Recalculation Date" means the Valuation Date that gives rise to the
dispute under Paragraph 5; provided, however, that if a subsequent Valuation
Date occurs under Paragraph 3 prior to the resolution of the dispute, then the
"Recalculation Date" means the most recent Valuation Date under Paragraph 3.

        "Resolution Time" has the meaning specified in Paragraph 13.

        "Return Amount" has the meaning specified in Paragraph 3(b).

        "Secured Party" means either party, when that party (i) makes a demand
for or is entitled to receive Eligible Credit Support under Paragraph 3(a) or
(ii) holds or is deemed to hold Posted Credit Support.

        "Specified Condition" means, with respect to a party, any event
specified as such for that party in Paragraph 13.

        "Substitute Credit Support" has the meaning specified in
Paragraph 4(d)(i).

        "Substitution Date" has the meaning specified in Paragraph 4(d)(ii).

        "Threshold" means, with respect to a party, the amount specified as such
for that party in Paragraph 13; if no amount is specified, zero.

9

--------------------------------------------------------------------------------


        "Transfer" means, with respect to any Eligible Credit Support, Posted
Credit Support or Interest Amount, and in accordance with the instructions of
the Secured Party, Pledgor or Custodian, as applicable:

        (i)    in the case of Cash, payment or delivery by wire transfer into
one or more bank accounts specified by the recipient;

        (ii)   in the case of certificated securities that cannot be paid or
delivered by book-entry, payment or delivery in appropriate physical form to the
recipient or its account accompanied by any duly executed instruments of
transfer, assignments in blank, transfer tax stamps and any other documents
necessary to constitute a legally valid transfer to the recipient;

        (iii)  in the case of securities that can be paid or delivered by
book-entry, the giving of written instructions to the relevant depository
institution or other entity specified by the recipient, together with a written
copy thereof to the recipient, sufficient if complied with to result in a
legally effective transfer of the relevant interest to the recipient; and

        (iv)  in the case of Other Eligible Support or Other Posted Support, as
specified in Paragraph 13.

        "Valuation Agent" has the meaning specified in Paragraph 13.

        "Valuation Date" means each date specified in or otherwise determined
pursuant to Paragraph 13.

        "Valuation Percentage" means, for any item of Eligible Collateral, the
percentage specified in Paragraph 13.

        "Valuation Time" has the meaning specified in Paragraph 13.

        "Value" means for any Valuation Date or other date for which Value is
calculated and subject to Paragraph 5 in the case of a dispute, with respect to:

        (i)    Eligible Collateral or Posted Collateral that is:

        (A)  Cash, the amount thereof; and

        (B)  a security, the bid price obtained by the Valuation Agent
multiplied by the applicable Valuation Percentage, if any;

        (ii)   Posted Collateral that consists of items that are not specified
as Eligible Collateral, zero; and

        (iii)  Other Eligible Support and Other Posted Support, as specified in
Paragraph 13.

10

--------------------------------------------------------------------------------

Elections and Variables
to the ISDA Credit Support Annex
dated as of January 22, 2003
between

Credit Suisse First Boston International   and   Cephalon, Inc. ("Party A")    
  ("Party B")

Paragraph 13.

        (a)   Security Interest for "Obligations".

        The term "Obligations" as used in this Annex includes the following
additional obligations:

        With respect to Party A: None.

        With respect to Party B: None.

        (b)   Credit Support Obligations.

        (i)    Delivery Amount, Return Amount and Credit Support Amount.

        (A)  "Delivery Amount" has the meaning specified in Paragraph 3(a).

        (B)  "Return Amount" has the meaning specified in Paragraph 3(b).

        (C)  "Credit Support Amount" has the meaning specified in Paragraph 3.

        (ii)   Eligible Collateral. On any date, the following items will
qualify as "Eligible Collateral" for each party:

 
   
  Valuation
Percentage

--------------------------------------------------------------------------------

  (A)   Cash   100 %
(B)
 
negotiable debt obligations issued after 18 July 1984 by the U.S. Treasury
Department having a residual maturity on such date of less than 1 year
 
100
%
(C)
 
negotiable debt obligations issued after 18 July 1984 by the U.S. Treasury
Department having a residual maturity on such date equal to or greater than 1
year but less than 5 years
 
97
%
(D)
 
negotiable debt obligations issued after 18 July 1984 by the U.S. Treasury
Department having a residual maturity on such date equal to or greater than 5
years but less than 10 years
 
95
%

        (iii)  Other Eligible Support. With respect to a party, such Other
Eligible Support as the other party may from time to time specify in writing as
qualifying as "Other Eligible Support" and for the avoidance of doubt there are
no items which qualify as Other Eligible Support for either party as of the date
of this Annex.

        (iv)  Thresholds.

(A)"Independent Amount" means with respect to Party A: To be determined on a
trade-by-trade basis
"Independent Amount" means with respect to Party B: To be determined on a
trade-by-trade basis

(B)"Threshold" means with respect to Party A: $1,000,000
"Threshold" means with respect to Party B: $1,000,000

(C)"Minimum Transfer Amount" means with respect to Party A: US$250,000
"Minimum Transfer Amount" means with respect to Party B: US$250,000

--------------------------------------------------------------------------------

(D)Rounding The Delivery Amount and the Return Amount will be rounded up and
down respectively to the nearest integral multiple of US$50,000.

        (c)   Valuation and Timing.

        (i)    "Valuation Agent" means Party A.

        (ii)   "Valuation Date" means ach Local Business Day that, if treated as
a Valuation Date, would result in a Delivery Amount or Return Amount.

        (iii)  "Valuation Time" means the close of business in the city of the
Valuation Agent on the Local Business Day before the Valuation Date or date of
calculation, as applicable, provided that the calculations of Value and Exposure
will be made as of approximately the same time on the same date.

        (iv)  "Notification Time" means 3:00 p.m., London time, on a Local
Business Day.

        (d)   Conditions Precedent and Secured Party's Rights and Remedies.

        (i)    Subject to Paragraphs 13(d)(ii) and 13(d)(iii), for the purposes
of this Annex the following events will each be a "Specified Condition" for the
party specified (that party being the Affected Party if the event occurs with
respect to that party):

 
  Party A

--------------------------------------------------------------------------------

  Party B

--------------------------------------------------------------------------------

-Illegality   x   x -Credit Event Upon Merger   x   x -Additional Termination
Event(s):        
-An event which, with the giving of notice or the passage of time, or both,
would constitute one or more of the foregoing event[s]
 
 
 
 

        (ii)   For the purposes of sub-Paragraphs 4(a)(ii), 8(a)(2) and 8(b),
the words "Specified Condition" shall be deleted and the words "Termination
Event" shall be substituted therefor and provided further that for the purposes
of Paragraph 8(b) the words "or been designated" shall be deleted in their
entirety;

        (iii)  For the purposes of sub-Paragraph 8(a)(1) the words "Specified
Condition" shall be deleted in their entirety.

        (e)   Substitution.

        (i)    "Substitution Date" has the meaning specified in
Paragraph 4(d)(ii).

        (ii)   Consent. The Pledgor must obtain the Secured Party's prior
consent to any substitution pursuant to Paragraph 4(d) and shall give to the
Secured Party not less than two (2) Local Business Days notice thereof
specifying the items of Posted Credit Support intended for substitution.

        (iii)  Return Procedure. In Paragraph 4(d)(ii) the words "not later than
the Local Business Day following" shall be deleted and replaced with the words
"as soon as practical after, in any event within three Local Business Days".

        (f)    Dispute Resolution.

        (i)    "Resolution Time" means 4:00 p.m. London time on the Local
Business Day following the date on which the notice of the dispute is given
under Paragraph 5.

2

--------------------------------------------------------------------------------

        (ii)   Value. For the purpose of Paragraphs 5(i)(C) and 5(ii), on any
date, the Value of Eligible Collateral and Posted Collateral will be calculated
as follows:

        (A)  with respect to any Cash; the amount thereof;

        (B)  with respect to any Eligible Collateral comprising securities; the
sum of (a)(x) the last bid price on such date for such securities on the
principal national securities exchange on which such securities are listed,
multiplied by the applicable Valuation Percentage or (y) where any such
securities are not listed on a national securities exchange, the bid price for
such securities quoted as at the close of business on such date by any principal
market maker for such securities chosen by the Valuation Agent, multiplied by
the applicable Valuation Percentage or (z) if no such bid price is listed or
quoted for such date, the last bid price listed or quoted (as the case may be),
as of the day next preceding such date on which such prices were available;
multiplied by the applicable Valuation Percentage; plus (b) the accrued interest
on such securities (except to the extent that such interest shall have been paid
to the Pledgor pursuant to Paragraph 6(d)(ii) or included in the applicable
price referred to in subparagraph (a) above) as of such date; and

        (C)  with respect to any Eligible Collateral other than Cash and
securities; the fair market value of such Eligible Collateral on such date, as
determined in any reasonable manner chosen by the Valuation Agent, multiplied by
the applicable Valuation Percentage.

        (iii)  Alternative. The provisions of Paragraph 5 will apply provided
that the obligation of the appropriate party to deliver the undisputed amount to
the other party will not arise prior to the time that would otherwise have
applied to the Transfer pursuant to, or deemed made, under Paragraph 3 if no
dispute had arisen.

        (g)   Holding and Using Posted Collateral.

        (i)    Eligibility to Hold Posted Collateral; Custodians:

Party A or its Custodian will be entitled to hold Posted Collateral pursuant to
Paragraph 6(b); provided that

        (1)   whichever of Party A or its Custodian that is holding Posted
Collateral, shall at all times either have a long term debt or deposit rating of
at least A- from S&P and at least A3 from Moody's or have net capital in excess
of US$500 million;

        (2)   shall be an account holder in the US Federal Reserve System,
unless otherwise be approved by Party B; and

        (3)   if it is Party A that is holding Posted Collateral, Party A is not
a Defaulting Party.

Initially, the Custodian for Party A is Credit Suisse First Boston LLC.

Party B or its Custodian will be entitled to hold Posted Collateral pursuant to
Paragraph 6(b); provided that

        (1)   whichever of Party B or its Custodian that is holding Posted
Collateral, shall at all times have a long term debt or deposit rating of at
least A- from S&P and at least A3 from Moody's and have net capital in excess of
US$500 million;

        (2)   the Custodian for Party B shall first be approved by Party A and
shall be an account holder in the US Federal Reserve System; and

        (3)   if it is Party B that is holding Posted Collateral, Party B is not
a Defaulting Party;

Initially, the Custodian for Party B is Wachovia Bank, NA

3

--------------------------------------------------------------------------------

        (ii)   Use of Posted Collateral. The provisions of Paragraph 6(c) will
apply to Party A and will apply to Party B.

        (h)   Distributions and Interest Amount.

        (i)    Interest Rate. The "Interest Rate" will be, the effective rate
for Federal Funds, as published on Telerate Page 118, provided that if, for any
reason, Telerate Page 118 should be unavailable the Interest Rate shall be such
rate as the Secured Party shall reasonably determine.

        (ii)   Transfer of Interest Amount. The Transfer of the Interest Amount
will be made on the second Local Business Day following the end of each calendar
month, to the extent that a Delivery Amount would not be created or increased by
that transfer in which event such Interest Amount will be retained by the
Secured Party, and on any Local Business Day on which all Posted Collateral in
the form of Cash is Transferred to the Pledgor pursuant to Paragraph 3(b).

        (iii)  Alternative to Interest Amount. The provisions of
Paragraph 6(d)(ii) will apply and for the purposes of calculating the Interest
Amount the amount of interest calculated for each day of the Interest Period
shall be compounded daily.

        (i)    Additional Representation(s).

        There are no additional representations by either party.

        (j)    Other Eligible Support and Other Posted Support.

        (i)    "Value" with respect to Other Eligible Support and Other Posted
Support shall have such meaning as the parties shall agree in writing from time
to time.

        (ii)   "Transfer" with respect to Other Eligible Support and Other
Posted Support shall have such meaning as the parties shall agree in writing
from time to time.

        (k)   Demands and Notices.

        All demands, specifications and notices under this Annex will be made
pursuant to the Notices Section of this Agreement, save that any demand,
specification or notice:

        (i)    shall be given to or made at the following addresses:

If to Party A:    
Address:
One Cabot Square,
London E14 4QJ
England.  
Telephone:
44 20 7883 8083   Facsimile: 44 20 7883 7987   Attention: Collateral Management
Unit
If to Party B:
   
Address:
145 Brandywine Parkway
West Chester, PA 19380  
Tel:
(610) 344-0200  
Facsimile:
(610) 344-7563  
Attention:
Chief Financial Officer

or at such other address as the relevant party may from time to time designate
by giving notice (in accordance with the terms of this paragraph) to the other
party;

4

--------------------------------------------------------------------------------

        (ii)   shall (unless otherwise stated in this Annex) be deemed to be
effective at the time such notice is actually received unless such notice is
received on a day which is not a Local Business Day or after the Notification
Time on any Local Business Day in which event such notice shall be deemed to be
effective on the next succeeding Local Business Day.

        (l)    Address for Transfers.

Party A: To be notified to Party B by Party A at the time of the request for the
Transfer.

Party B: To be notified to Party A by Party B at the time of the request for the
Transfer.

        (m)  Other Provisions.

        (i)    Additional Definitions

As used in this Annex:

"Equivalent Collateral" means, with respect to any security constituting Posted
Collateral, a security of the same issuer and, as applicable, representing or
having the same class, series, maturity, interest rate, principal amount or
liquidation value and such other provisions as are necessary for that security
and the security constituting Posted Collateral to be treated as equivalent in
the market for such securities;

"Local Business Day" means: (i) any day on which commercial banks are open for
business (including dealings in foreign exchange and foreign currency deposits)
in London, and (ii) in relation to a Transfer of Eligible Collateral, a day on
which the clearance system agreed between the parties for the delivery of
Eligible Collateral is open for acceptance and execution of settlement
instructions (or in the case of a Transfer of Cash or other Eligible Collateral
for which delivery is contemplated by other means, a day on which commercial
banks are open for business (including dealings for foreign exchange and foreign
deposits) in New York and such other places as the parties shall agree);

"Moody's" means Moody's Investors Service, Inc. (or its successor);

"S&P" means Standard & Poor's Ratings Group, a division of McGraw-Hill Inc. (or
its successor).

        (ii)   Transfer Timing

(a)Paragraph 4(b) shall be deleted and replaced in its entirety by the following
paragraph:

"Subject to Paragraphs 4(a) and 5 and unless otherwise specified, if a demand
for the Transfer of Eligible Credit Support or Posted Credit Support is made by
the Notification Time, then the relevant Transfer will be made not later than
the close of business on the second Local Business Day thereafter; if a demand
is made after the Notification Time then the relevant Transfer will be made not
later than the close of business on the third Local Business Day thereafter."

(b)Paragraph 6(d)(i) shall be amended so that the reference therein to "the
following Local Business Day" shall be replaced by reference to "the second
Local Business Day thereafter".

        (iii)  Events of Default

Paragraph 7 shall be amended so that the references in Paragraph 7(i),
Paragraph 7(ii) and Paragraph 7(iii) to "two Local Business Days", "five Local
Business Days" and "thirty days" respectively, shall instead be replaced by "one
Local Business Day", "three Local Business Days" and "three Local Business Days"
respectively.

5

--------------------------------------------------------------------------------

        (iv)  Return of Fungible Securities

In lieu of returning to the Pledgor pursuant to Paragraphs 3(b), 4(d),5 and 8(d)
any Posted Collateral comprising securities the Secured Party may return
Equivalent Collateral.

        (v)   Covenants of the Pledgor

So long as the Agreement is in effect, the Pledgor covenants that it will keep
the Posted Collateral free from all security interests or other encumbrances
created by the Pledgor, except the security interest created hereunder and any
security interests or other encumbrances created by the Secured Party; and will
not sell, transfer, assign, deliver or otherwise dispose of, or grant any option
with respect to any Posted Collateral or any interest therein, or create, incur
or permit to exist any pledge, lien, mortgage, hypothecation, security interest,
charge, option or any other encumbrance with respect to any Posted Collateral or
any interest therein, without the prior written consent of the Secured Party.

        (vi)  No Counterclaim

A party's rights to demand and receive the Transfer of Eligible Collateral as
provided hereunder and its rights as Secured Party against the Posted Collateral
or otherwise shall be absolute and subject to no counterclaim, set off,
deduction or defence in favour of the Pledgor except as contemplated in Sections
2 and 6 of the Agreement and Paragraph 8 of this Annex.

        (vii) Costs of Transfer on Substitution

Notwithstanding Paragraph 10(a), the Pledgor will be responsible for, and will
reimburse the Secured Party for, all transfer and other taxes and other costs
involved in the Transfer of Collateral either from the Pledgor to the Secured
Party (or any agent or custodian for safekeeping of the Secured Party) or from
the Secured Party (or any agent or custodian for safekeeping of the Secured
Party) to the Pledgor pursuant to Paragraph 4(d).

        (viii)     Holding Collateral

The Secured Party shall cause any Custodian appointed hereunder to open and
maintain a segregated account and to hold, record and identify all the Posted
Collateral in such segregated account and, subject to Paragraphs 6(c) and 8(a),
such Posted Collateral shall at all times be and remain the property of the
Pledgor and shall at no time constitute the property of, or be commingled with
the property of, the Secured Party or the Custodian.

        (ix)  Security and Performance Assurance

Eligible Collateral Transferred to the Secured Party:

        (i)    if in the form of Cash, is not, and shall not be deemed to be,
"client money" for the purposes of the Financial Services Authority Client
Assets Rules (the "Rules"), as amended from time to time, and as a consequence
such Cash will not be segregated from that of the Secured Party, will be used by
the Secured Party in the ordinary course of its business and will not be subject
to the protections conferred by the Rules. In such circumstances the Pledgor
will be a general creditor of the Secured Party;

        (ii)   constitutes security and performance assurance without which the
Secured Party would not otherwise enter into and continue any and all
Transactions.

6

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2

